Bijttb, J. (concurring).
I concur in the result. As I read the clause of the lease in question, it means that in case of partial damage the premises shall be repaired, the rent paid up to the time of the fire, and that the term shall continue thereafter. This appears clearly from a reading of the succeeding clause which begins with a disjunctive, thus: but, in case of total destruction, the rent shall be paid up to the date of destruction and then the lease shall cease. If, however, it was intended that, in case of partial damage, the term of the lease should continue after repairs made and the rent be payable uninterruptedly during the time occupied by the repairs, it would have been superfluous and absurd to recite specially that the rent should be paid up to the time of the fire. The inference, therefore, is plain that it was intended that the rent should abate during the period of repair.
The court below erred in excluding the evidence offered as to the condition of the premises and the time occupied by the repairs.
•Seabubt, J., concurs.
Judgment reversed and new trial granted, with costs to appellant to abide event.